Exhibit 10.1
 
THIS SENIOR SECURED CONVERTIBLE DRAWDOWN PROMISSORY NOTE AND THE SECURITIES
ISSUABLE UPON THE CONVERSION HEREOF ARE OFFERED AND SOLD WITHOUT REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE ACT”) OR ANY STATE SECURITIES
LAWS AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID
ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED.
 
WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES
 
SENIOR SECURED CONVERTIBLE DRAWDOWN PROMISSORY NOTE
 

 Up to $2,000,000  October 16, 2013       Ft. Worth, Texas

 
FOR VALUE RECEIVED, Wound Management Technologies, Inc., a Texas corporation
(“WTI”), Wound Care Innovations, LLC, a Nevada limited liability company
(“WCI”), Resorbable Orthopedic Products, LLC, a Texas limited liability company
(“ROP”), and BioPharma Management Technologies, Inc., a Texas corporation
(“BMT”), promise to pay to Brookhaven Medical, Inc., a Delaware corporation
(“Lender”), the principal sum of up to Two Million Dollars ($2,000,000.00), or
such lesser amount as shall equal the outstanding principal amount hereof,
together with interest from the date of this Note on the unpaid principal
balance at a rate equal to eight percent (8.00%) per annum, computed on the
basis of the actual number of days elapsed and a year of 365 days.  WTI, WCI,
ROP and BMT are sometimes each referred to herein as a “Borrower”, and
collectively, as the “Borrowers”.  Payment of principal and interest on this
Note shall be made in lawful money of the United States of America unless this
Note is converted as described herein.
 
All unpaid principal, together with any then unpaid and accrued interest, shall
be due and payable on the later of: (i) the first anniversary date of this Note;
(ii) the first anniversary date of the date of the Merger Agreement (as such
term is defined in that certain Letter of Intent, dated October 10, 2013, by and
between Lender and WTI), if the Merger Agreement is executed and delivered by
Lender and WTI; or (iii) when, upon or after the occurrence of an Event of
Default, such amounts are declared due and payable by Lender or made
automatically due and payable in accordance with the terms hereof (the “Maturity
Date”).
 
Prior to the Maturity Date, this Note may be prepaid in whole or in part,
provided that Borrowers provide ten (10) days written notice of their intent to
prepay the Note to Lender.  Lender shall have the option to convert any amounts
to be prepaid as provided in Section 6 below.
 
The following is a statement of the rights of Lender and the conditions to which
this Note is subject, and to which Lender, by the acceptance of this Note,
agrees:
 
1.  
Definitions. As used in this Note, the defined terms as set forth in the
Drawdown Loan Agreement between the Lender and Borrowers dated October 10, 2013
(the “Loan Agreement”) shall have the same meanings as attributed thereto.

 
2.  
Drawdowns.  The principal of this Note may be drawndown (each, a “Drawdown”)
from time to time prior to the Maturity Date, upon written request from WTI to
Lender (each, a “Drawdown Request”), which Drawdown Request must state the
amount to be drawndown.  Set forth on Exhibit A is an expected Drawdowns
Schedule (the “Drawdowns Schedule”).  The initial Drawdown of $100,000 is deemed
to have been made as of the date of this Note, with funding of such initial
Drawdown Request being on the date of this Note by wire transfer to an account
specified in writing by WTI to Lender.  Thereafter, each Drawdown Request will
be at the discretion of WTI and will be subject to the written approval of
Lender; provided, however, that Lender approval shall not be required if any
Drawdown Request is within the parameters (i.e., dollar amount and timing) set
forth in the Drawdowns Schedule (each, a “Pre-Approved Drawdown
Request”).  Except as provided above for the initial Drawdown Request: (i) each
Pre-Approved Drawdown Request will be funded by Lender within two (2) Business
Days after delivery by WTI to Lender of such Pre-Approved Drawdown Request; and
(ii) all other Drawdown Requests will be funded by Lender within two (2)
Business Days after approval by Lender, with all fundings being made by wire
transfer to an account specified in writing by Borrower in the applicable
Drawdown Request.

 
3.  
Interest. Accrued interest on this Note shall be payable on the Maturity Date.

 
4.  
Events of Default. The occurrence of an event constituting an Event of Default
as set forth in the Loan Agreement shall constitute an Event of Default under
this Note.

 
 
1

--------------------------------------------------------------------------------

 
5.  
Rights of Lender upon Default. Upon the occurrence or existence of any Event of
Default and at any time thereafter during the continuance of such Event of
Default, the Lender, by written notice to Borrowers, may declare all outstanding
accrued interest and principal payable by Borrowers under this Note to be
immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived. Upon the
occurrence, and during the existence, of any Event of Default, immediately and
without notice, all outstanding principal and accrued interest payable by
Borrowers hereunder shall automatically become immediately due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived. In addition to the foregoing remedies, upon
the occurrence, and during the existence, of any Event of Default (but only if
the default is not cured within ten (10) business days after written notice of
default has been delivered by Lender to Borrowers) Lender may exercise its
rights under the Security Agreement and any other right power or remedy
otherwise permitted by law, either by suit in equity or by action at law.

 
6.  
Conversion.

 
(a)  
Preferred Stock.  Subject to compliance with applicable securities laws and at
the option of Lender, if the merger contemplated under the Merger Agreement is
not terminated and not consummated, than any time thereafter but prior to the
Maturity Date with written notice to Borrowers, all of the unpaid principal and
accrued interest under this Note shall be converted automatically into fully
paid and nonassessable shares of WTI’s Series C Convertible Preferred Stock at a
conversion price of $70 per share (the “Conversion Price”); it being agreed and
understood that if the Merger is consummated, than this Section 6 shall be
deemed to be null and void and of no further force or effect.

 
(b)  
Fractional Shares; Interest; Effect of Conversion. No fractional shares shall be
issued upon conversion of this Note.  In lieu of WTI issuing any fractional
shares to Lender upon the conversion of this Note, WTI shall pay to Lender an
amount equal to the product obtained by multiplying the Conversion Price by the
fraction of a share not issued pursuant to the previous sentence.  Upon
conversion of this Note in full and the payment in full of all amounts specified
in this Section 6(b), Borrowers shall be deemed to be forever released from all
their obligations and liabilities under this Note.

 
(c)  
No Registration.  By accepting this Note, Lender acknowledges that (a) this Note
and the shares of the Series C Preferred Stock issuable on conversion hereof
will not be registered under the Securities Act of 1933, as amended, or the
securities laws of any state, and may not be sold or transferred without such
registration or an exemption therefrom, and will bear a legend adverting to
those restrictions.

 
7.  
Successors and Assigns. Subject to the restrictions on transfer described
herein, the rights and obligations of Borrowers and Lender shall be binding upon
and benefit the successors, assigns, heirs, administrators and transferees of
Borrowers and Lender.

 
8.  
Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of Borrowers and the Lender.

 
9.  
Assignment by Borrowers. Neither this Note nor any of the rights, interests or
obligations hereunder may be assigned, by operation of law or otherwise, in
whole or in part, by Borrowers without the prior written consent of Lender.

 
10.  
Attorneys’ Fees.  Time is of the essence of this Note.  If an Event of Default
occurs and is continuing, Borrowers shall further pay to Lender the amounts
provided for in Section 9.3(a) of the Loan Agreement.

 
11.  
Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth in the Note, or at such other address or facsimile number as Borrowers
shall have furnished to Lender in writing. All such notices and communications
will be deemed effectively given the earlier of (i) when received, (ii) when
delivered personally, (iii) one business day after being delivered by facsimile
(with receipt of appropriate confirmation), (iv) one business day after being
deposited with an overnight courier service of recognized standing or (v) four
days after being deposited in the U.S. mail, first class with postage prepaid.

 
12.  
Waivers. Borrowers hereby waive notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this instrument.

 
13.  
Governing Law. This Note and all actions arising out of or in connection with
this Note shall be governed by and construed in accordance with the laws of the
State of Texas, without regard to the conflicts of law provisions of the State
of Texas, or of any other state.

 
IN WITNESS WHEREOF, each of the undersigned, by its duly authorized officer, has
executed this Note as of the day and year first above written.
 


 
[Signatures on Following Page]
 
 
2

--------------------------------------------------------------------------------

 
 

 
WOUND MANAGEMENT
TECHNOLOGIES, INC.
           
By:
/s/ Robert H. Lutz, Jr.       Robert H. Lutz, Jr.      
Chief Executive Officer and President
           
WOUND CARE INNOVIATIONS, LLC
           
By:
/s/ Robert H. Lutz, Jr.      
Robert H. Lutz, Jr.,
     
Chief Executive Officer
           
RESORBABLE ORTHOPEDIC PRODUCTS, LLC
           
By:
/s/ Robert H. Lutz, Jr.      
Robert H. Lutz, Jr.,
     
President
           
BIOPHARMA MANAGEMENT TECHNOLOGIES, INC.
           
By:
/s/ Robert H. Lutz, Jr.      
Robert H. Lutz, Jr.,
     
President
 

 
AGREED TO AND ACCEPTED
 
as of the date first set forth above:
     
BROOKHAVEN MEDICAL, INC.
       
By:
/s/ John D. Feltman    
John D. Feltman, President
             


 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Drawdown Schedule
 


 
Period
 
 
Drawdown Amount(1)
       
October 2013
    100,000            
November 2013
    100,000            
December 2013
    200,000            
January 2014
    350,000            
February 2014
    1,250,000  





_____________________
 
 
(1)The Drawdown Amounts listed above shall be the maximum amounts that Lender
shall be responsible for and Borrowers and Lender agree that, to the extent
actual operating results of the Borrowers exceed the forecast agreed upon by
Borrowers and Lender, the amount of Drawdowns to be advanced by Lender shall be
reduced by any such excess amount, provided that the Borrowers have at least
$150,000 in the aggregate in cash at the end of each month.

 
 
4

--------------------------------------------------------------------------------